 



Exhibit 10.01
CADENCE DESIGN SYSTEMS, INC.
EMPLOYMENT AGREEMENT
WITH R.L. SMITH McKEITHEN
          THIS AGREEMENT (this “Agreement”) is made effective as of April 1,
2008 (the “Effective Date”), between CADENCE DESIGN SYSTEMS, INC., a Delaware
corporation (the “Company”), and R.L. SMITH McKEITHEN (“Executive”).
          WHEREAS, Executive is currently employed by the Company as its Senior
Vice President, General Counsel and Secretary;
          WHEREAS, the Company and Executive wish to enter into a formal
employment agreement on the terms and conditions as set forth herein outlining a
different set of duties and responsibilities; and
          WHEREAS, this Agreement supersedes the Employment Agreement entered
into between the Company and the Executive on May 18, 2004.
          NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements set forth below, it is mutually agreed as follows:
1. TERM AND DUTIES.
          1.1. EFFECTIVE DATE AND TERM. The Company hereby employs Executive and
Executive hereby accepts employment pursuant to the terms and provisions of this
Agreement, including but not limited to the services set forth in Section 1.2,
commencing on the Effective Date. The term of this Agreement shall be for a
period of two (2) years (“Initial Term”), with such additional one (1) year
extensions as to which the Company and Executive may mutually agree. The initial
two year term together with any extensions (and adjusted for any earlier
termination of employment described under Section 4 hereof) shall be referred to
herein as the “Term.”
          1.2. SERVICES.
               (a) Executive shall have the title of Executive Vice President.
Executive’s duties will be assigned to Executive by the Company’s Chief
Executive Officer (“CEO”) to whom Executive shall directly report.
               (b) Executive shall be required to comply with all applicable
company policies and procedures, as such shall be adopted, modified or otherwise
established by the Company from time to time.
          1.3. NO CONFLICTING SERVICES. During his employment with the Company,
Executive agrees to devote his productive time and best efforts to the
performance of

 



--------------------------------------------------------------------------------



 



Executive’s duties hereunder. Executive further agrees, as a condition to the
performance by the Company of each and all of its obligations hereunder, that so
long as Executive is employed by the Company or receiving compensation or any
other consideration from the Company, he will not directly or indirectly render
services of any nature to, otherwise become employed by, serve on the board of
directors of, or otherwise participate or engage in any other business without
complying with the Company’s Code of Business Conduct. Nothing herein contained
shall be deemed to preclude Executive from having outside personal investments
and involvement with appropriate community activities, or from devoting a
reasonable amount of time to such matters, provided that they shall in no manner
interfere with or derogate from Executive’s work for the Company.
          1.4. OFFICE. The Company shall maintain an office for Executive at the
Company’s corporate headquarters, which currently are located in San Jose,
California.
2. COMPENSATION.
          The Company shall pay to Executive, and Executive shall accept as full
consideration for the Services, compensation consisting of the following:
          2.1. BASE SALARY. The Company shall pay Executive a base salary of no
less than Four Hundred Thousand Dollars ($400,000) per year (“Base Salary”),
payable in installments in accordance with the Company’s customary payroll
practices, less such deductions and withholdings required by law or authorized
by Executive.
          2.2. BONUS. Executive shall be entitled to an annual bonus with an
annual target bonus of 100% of Base Salary, which as of the Effective Date shall
be Four Hundred Thousand Dollars ($400,000) (the “Target Bonus”). Executive’s
bonus shall be calculated as if Executive were participating in the Company’s
Senior Executive Bonus Plan or its successor (the “Bonus Plan”) pursuant to the
terms of such Bonus Plan (the criteria for earning a bonus thereunder are set
annually by the Compensation Committee). The Board or the Compensation Committee
shall review the amount of the Target Bonus from time to time, but no less
frequently than annually; provided that (i) Executive shall receive no less than
the Target Bonus with respect to each fiscal year of the Company during which
Executive is employed during the entire fiscal year; and (ii) in the event that
bonuses are measured and paid to other executives at the same level as Executive
in periods shorter than a full fiscal year (a “Bonus Measurement Period”),
Executive shall receive no less than a pro-rated payment of his Target Bonus
with respect to each such Bonus Measurement Period during which Executive is
employed.
          2.3. EQUITY GRANTS. Executive has previously been granted stock
options and incentive stock awards by the Company which remain in full force and
effect in accordance with the terms of the agreements documenting such grants.
          2.4. INDEMNIFICATION. In the event Executive is made, or threatened to
be made, a party to any legal action or proceeding, whether civil or criminal,
by reason of the fact that Executive is or was a director or officer of the
Company or serves or served any other corporation or other person in which the
Company has an ownership interest in any capacity at the Company’s request,
Executive shall be indemnified by the Company, and the Company shall

 



--------------------------------------------------------------------------------



 



pay Executive’s related expenses when and as incurred, all to the fullest extent
not prohibited by law, as more fully described in that Indemnification Agreement
between the Company and Executive dated as of August 4, 1999, and attached
hereto as Exhibit A.
3. EXPENSES AND BENEFITS.
          3.1. REASONABLE AND NECESSARY BUSINESS EXPENSES. In addition to the
compensation provided for in Section 2 hereof, the Company shall reimburse
Executive for all reasonable, customary and necessary expenses incurred in the
performance of Executive’s duties hereunder. Executive shall account for such
expenses by submitting a statement itemizing such expenses prepared in
accordance with the policy set by the Company for reimbursement of such
expenses. The amount, nature and extent of reimbursement for such expenses shall
always be subject to the control, supervision and direction of the Chief
Financial Officer, the CEO and the Board, or such other persons as may be
specified from time to time by the CEO.
          3.2. BENEFITS. During Executive’s employment with the Company,
pursuant to this Agreement:
               (a) Executive shall be eligible to participate in the Company’s
standard U.S. health insurance, life insurance and disability insurance plans,
as such plans may be modified from time to time; and
               (b) Executive shall be eligible to participate in the Company’s
qualified and non-qualified retirement and other deferred compensation programs
pursuant to their terms, as such programs may be modified from time to time.
          3.3. SARBANES-OXLEY ACT LOAN PROHIBITION. To the extent that any
company benefit, program, practice, arrangement, or any term of this Agreement
would or might otherwise result in the Company’s extension of a credit
arrangement to Executive not permissible under the Sarbanes-Oxley Act of 2002 (a
“Loan”), the Company will use reasonable efforts to provide Executive with a
substitute for such Loan, which is lawful and of at least equal value. If this
cannot be done, or if doing so would be significantly more expensive to the
Company than making a Loan, then the Company need not make or maintain a Loan or
provide a substitute for it.
4. TERMINATION OF EMPLOYMENT.
          4.1. GENERAL. Executive’s employment by the Company under this
Agreement shall terminate upon the expiration of the Term, or earlier in the
following circumstances: (a) immediately upon delivery to Executive of written
notice of termination by the Company, (b) upon the specified effective date of
termination provided by written notice of termination by Executive, which notice
is received by the Company at least thirty (30) days before the specified
effective date of such termination, or (c) upon Executive’s death or Permanent
Disability (as defined in Section 4.4 hereof).
               (a) In the event of a termination by the Company, including an
event constituting Constructive Termination, except where Executive is
terminated for Cause (as defined in Section

 



--------------------------------------------------------------------------------



 



4.2 hereof) and except as the result of a Permanent Disability or death, and
(i) upon execution by Executive of a release of claims substantially in the form
attached hereto as Exhibit B (the “Release”), (ii) after Executive has returned
to the Company all hard and soft copies of records, documents, materials and
files in his possession or control, which contain or relate to confidential,
proprietary or sensitive information obtained by Executive in conjunction with
his employment with the Company, as well as all other Company-owned property,
and (iii) subject to Executive’s compliance with the covenants set forth in
Sections 7, 8 and 9 hereof, the Company shall provide Executive with the
benefits as set forth in Section 4.7 below (to which Executive would not
otherwise be entitled).
               (b) In the event of a termination by the Executive, except as the
result of a Permanent Disability or death, and upon execution by Executive of a
release of claims substantially in the form attached hereto as Exhibit B (the
“Release”) and after Executive has returned to the Company all hard and soft
copies of records, documents, materials and files in his possession or control,
which contain or relate to confidential, proprietary or sensitive information
obtained by Executive in conjunction with his employment with the Company, as
well as all other Company-owned property, the Company shall provide Executive
with the benefits as set forth in Section 4.8 below (to which Executive would
not otherwise be entitled).
               (c) In the event of the termination of Executive’s employment on
account of the expiration and non-renewal of the Term, the provisions of
Section 4.9 of this Agreement shall apply.
               (d) In the event of the termination of Executive’s employment on
account of death or Permanent Disability, the provisions of Section 4.10 of this
Agreement shall apply.
          4.2. DEFINITION OF CAUSE. For purposes of this Agreement, “Cause”
shall mean (1) Executive’s gross misconduct or fraud in the performance of his
duties under this Agreement; (2) Executive’s conviction or guilty plea or plea
of nolo contendere with respect to any felony or act of moral turpitude;
(3) Executive’s engaging in any material act of theft or material
misappropriation of company property in connection with his employment;
(4) Executive’s material breach of this Agreement, after written notice
delivered to Executive of such breach and failure to cure such breach, if
curable, within thirty (30) days following delivery of such notice; (5)
Executive’s material breach of the Proprietary Information Agreement (as defined
in Section 8 hereof); (6) Executive’s material failure/refusal to perform his
assigned duties, and, where such failure/refusal is curable, if such
failure/refusal is not cured within thirty (30) days following delivery of
written notice thereof from the Company; or (7) Executive’s material breach of
the Company’s Code of Business Conduct as such code may be revised from time to
time.
          4.3. DEFINITION OF CONSTRUCTIVE TERMINATION. For purposes of this
Agreement, “Constructive Termination” shall mean:
               (i) a material adverse change, without Executive’s written
consent, in Executive’s title causing Executive’s position to be of materially
less stature or responsibility, after written notice delivered to the Company of
such change and the Company’s failure to cure such change, if curable, within
thirty (30) days following delivery of such notice;

 



--------------------------------------------------------------------------------



 



               (ii) any change, without Executive’s written consent, to
Executive’s reporting structure causing Executive to no longer report to the
CEO, or, following a Change in Control, the CEO of any successor to the Company,
after written notice delivered to the Company of such change and the Company’s
failure to cure such change, if curable, within thirty (30) days following
delivery of such notice;
               (iii) a reduction, without Executive’s written consent, in
Executive’s Base Salary in effect on the Effective Date (or such higher level as
may be in effect in the future) by more than ten percent (10%) or a reduction by
more than ten percent (10%) in Executive’s stated Target Bonus in effect on the
Effective Date (or such greater Target Bonus amount as may be in effect in the
future);
               (iv) a relocation of Executive’s principal place of employment by
more than thirty (30) miles, unless Executive consents in writing to such
relocation;
               (v) any material breach by the Company of any provision of this
Agreement, after written notice delivered to the Company of such breach and the
Company’s failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; or
               (vi) any failure by the Company to obtain the written assumption
of this Agreement by any successor to the Company.
          4.4 DEFINITION OF PERMANENT DISABILITY. For purposes of this
Agreement, “Permanent Disability” shall mean any medically determinable physical
or mental impairment that can reasonably be expected to result in death or that
has lasted or can reasonably be expected to last for a continuous period of not
less than twelve (12) months and that renders Executive unable to perform
effectively the services pursuant to this Agreement.
          4.5 CHANGE IN CONTROL.
               (a) Should there occur a Change in Control (as defined below) and
if within ninety (90) days prior to, or thirteen (13) months following, the
Change in Control either (i) Executive is terminated without Cause or
(ii) Executive resigns his employment as a result of an event constituting a
Constructive Termination (as defined in Section 4.3 above), then, in exchange
for signing the Transition Agreement substantially in the form attached hereto
as Exhibit C, and in lieu of any other benefits to which Executive may be
entitled hereunder, including but not limited to Sections 4.7 and 4.8 of this
Agreement, Executive shall be entitled to all of the benefits set forth in such
Exhibit C.
               (b) For purposes of this Section 4.5, a Change in Control shall
be deemed to occur upon the consummation of any one of the following events:

  (i)   any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent

 



--------------------------------------------------------------------------------



 



      (50%) of the total voting power represented by the Company’s then
outstanding voting securities;     (ii)   except pursuant to the exception
applicable to clause (iii) below, a change in the composition of the Board
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors (“Incumbent Directors” means directors
who either (i) are directors of the Company as of the Effective Date, or
(ii) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination, but will not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Board);     (iii)   the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation in which the holders of the Company’s outstanding voting
securities immediately prior to such merger or consolidation receive, in
exchange for their voting securities of the Company in consummation of such
merger or consolidation, securities possessing at least fifty percent (50%) of
the total voting power represented by the outstanding voting securities of the
surviving entity (or parent thereof) immediately after such merger or
consolidation; or     (iv)   the consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets.

          4.6 TERMINATION FOR CAUSE. In the event Executive’s employment is
terminated for Cause, then Executive will be paid only (a) any earned but unpaid
base salary and any outstanding expense reimbursements submitted and approved
pursuant to Section 3.1 hereof, and (b) other unpaid vested amounts or benefits
under Company compensation, incentive and benefit plans, in each case as of the
effective date of such termination.
          4.7 BENEFITS PAYABLE UPON TERMINATION NOT FOR CAUSE OR CONSTRUCTIVE
TERMINATION. The benefits payable pursuant to Section 4.1(a) above are as
follows:
               (a) all of the unvested options and other outstanding stock
awards, which are then held by Executive, and that would have vested had
Executive continued to serve as an executive of the Company for the greater of
(i) the remainder of the Initial Term (if any) or (ii) the twelve (12) month
period succeeding such termination, shall immediately vest and become
exercisable within five (5) days following the end of the Term, and there shall
be no further vesting of those options or stock awards, notwithstanding any
provision in any stock grant or stock agreement to the contrary. This
acceleration will have no effect on any other provisions of the stock awards.

 



--------------------------------------------------------------------------------



 



               (b) if Executive elects to continue coverage under the Company’s
medical, dental, and vision insurance plans pursuant to the Executive’s rights
established by the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
Company will pay Executive’s COBRA premiums for the entire period for which
Executive or a qualified beneficiary of Executive is eligible to receive such
coverage pursuant to COBRA.
               (c) six months after the date of termination of employment, a
lump-sum payment equal to the greater of (i) the base salary and target bonus
Executive could have earned had he remained employed through the remainder of
the Initial Term, or (ii) eight hundred thousand dollars ($800,000), less
applicable tax deductions and withholdings.
          4.8 PAYMENTS AND BENEFITS PAYABLE UPON EXECUTIVE’S RESIGNATION OF
EMPLOYMENT. The benefits payable pursuant to Section 4.1(b) above are as
follows:
               (a) six months after the date of termination of employment, a
lump-sum payment equal to the amount of base salary and target bonus that
Executive could have earned had he remained employed through the remainder of
the Initial Term, or if the term of the Agreement has been extended, for the
remainder of the then applicable extension. The amount payable to Executive
shall be reduced by applicable tax deductions and withholdings.
               (b) if Executive elects to continue coverage under the Company’s
medical, dental, and vision insurance plans pursuant to COBRA, the Company will
pay Executive’s COBRA premiums for the greater of (i) the remainder of the
Initial Term (if any) or (ii) the succeeding twelve (12) month period.
               (c) all of the unvested options and other outstanding stock
awards granted to Executive prior to February 2008, which are then held by
Executive and that would have vested had Executive continued to serve as an
executive of the Company for the lesser of (i) the remainder of the Initial Term
(if any) or (ii) the succeeding twelve (12) month period, shall immediately vest
and become exercisable within five (5) days following the end of the Term, and
there shall be no further vesting of those options or stock awards,
notwithstanding any provision in any stock grant or stock agreement to the
contrary. This acceleration will have no effect on any other provisions of any
of Executive’s other options and outstanding stock awards.
          4.9 ADDITIONAL BENEFITS IN THE EVENT OF THE NON-RENEWAL OF THE
AGREEMENT FOLLOWING COMPLETION OF THE INITIAL TERM. In the event that the
Initial Term is not extended by mutual agreement of the Company and Executive,
upon execution by Executive of a release of claims substantially in the form
attached hereto as Exhibit B (the “Release”) and after Executive has returned to
the Company all hard and soft copies of records, documents, materials and files
in his possession or control, which contain or relate to confidential,
proprietary or sensitive information obtained by Executive in conjunction with
his employment with the Company, as well as all other Company-owned property,
the Company shall provide Executive with the benefits as set forth below (to
which Executive would not otherwise be entitled).

 



--------------------------------------------------------------------------------



 



               (a) if Executive elects to continue coverage under the Company’s
medical, dental, and vision insurance plans pursuant to COBRA, the Company will
pay Executive’s COBRA premiums for the entire period for which Executive or a
qualified beneficiary of Executive is eligible to receive such coverage pursuant
to COBRA.
               (b) six months after the date of termination of employment, a
lump-sum payment of $100,000, less applicable tax deductions and withholdings.
          4.10 TERMINATION ON ACCOUNT OF DEATH OR PERMANENT DISABILITY. In the
event that Executive’s employment terminates on account of death or Permanent
Disability, then Executive (or in the case of Executive’s death, his estate,
beneficiary or other successor in interest) shall receive the following
benefits:
               (a) all of the unvested options and other outstanding stock
awards, which are then held by Executive and that would have vested had
Executive continued to serve as an executive of the Company for the greater of
(i) the remainder of the Initial Term (if any) or (ii) the succeeding twelve
(12) month period, shall immediately vest and become exercisable within five
(5) days following the end of the Term, and there shall be no further vesting of
those options or stock awards, notwithstanding any provision in any stock grant
or stock agreement to the contrary. This acceleration will have no effect on any
other provisions of the stock awards.
               (b) if Executive and/or his qualified beneficiaries under COBRA
elect to continue coverage under the Company’s medical, dental, and vision
insurance plans pursuant to COBRA, the Company will pay the applicable COBRA
premiums for the succeeding eighteen (18) month period.
               (c) within ten (10) days following the end of the Term, a
lump-sum payment equal to the greater of (i) the base salary and target bonus
Executive could have earned had he remained employed through the remainder of
the Initial Term, or if the term of the Agreement has been extended, for the
remainder of the then applicable extension, or (ii) eight hundred thousand
dollars ($800,000), less applicable tax deductions and withholdings.
5. EXCISE TAX.
          In the event that any benefits payable to Executive pursuant to this
Agreement or the Transition Agreement (“Termination Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), or any comparable successor provisions,
and (ii) but for this Section 5 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s Termination Benefits hereunder shall be either
(a) provided to Executive in full, or (b) provided to Executive as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Section 5 shall be made in

 



--------------------------------------------------------------------------------



 



writing in good faith by a nationally recognized accounting firm selected by the
Company (the “Accountants”). In the event of a reduction of benefits hereunder,
Executive shall be given the choice of which benefits to reduce. If Executive
does not provide written identification to the Company of which benefits he
chooses to reduce within ten (10) days after written notice of the Accountants’
determination, and Executive has not disputed the Accountants’ determination,
then the Company shall select the benefits to be reduced. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.
          If, notwithstanding any reduction described in this Section 5, the IRS
determines that Executive is liable for the Excise Tax as a result of the
receipt of any Termination Benefits, then Executive shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that Executive challenges the final IRS determination, a final
judicial determination, a portion of the Termination Benefits equal to the
“Repayment Amount.” The Repayment Amount shall be the smallest such amount, if
any, as shall be required to be paid to the Company so that Executive’s net
after-tax proceeds with respect to the Termination Benefits (after taking into
account the payment of the Excise Tax and all other applicable taxes imposed on
such benefits) shall be maximized. The Repayment Amount shall be zero if a
Repayment Amount of more than zero would not result in Executive’s net after-tax
proceeds with respect to the Termination Benefits being maximized. If the Excise
Tax is not eliminated pursuant to this paragraph, Executive shall pay the Excise
Tax.
          Notwithstanding any other provision of this Section 5, if (1) there is
a reduction in the payment of the Termination Benefits as described in this
Section 5, (2) the IRS later determines that Executive is liable for the Excise
Tax, the payment of which would result in the maximization of Executive’s net
after-tax proceeds (calculated as if Executive’s benefits had not previously
been reduced), and (3) Executive pays the Excise Tax, then the Company shall pay
to Executive those Termination Benefits which were reduced pursuant to this
subsection as soon as administratively possible after Executive pays the Excise
Tax so that Executive’s net after-tax proceeds with respect to the payment of
the Termination Benefits are maximized.
6. DISPUTE RESOLUTION.
               (a) Each of the parties expressly agrees that, to the extent
permitted by applicable law and to the extent that the enforceability of this
Agreement is not thereby impaired, any and all disputes, controversies or claims
between Executive and the Company arising under this Agreement (as opposed to
the Transition Agreement), except those arising under Section 6(d) hereof or
under the Proprietary Information Agreement (as defined in Section 8 hereof),
shall be determined exclusively by final and binding arbitration before a single
arbitrator in accordance with the JAMS Arbitration Rules and Procedures, or
successor rules then in effect, and that judgment upon the award of the
arbitrator may be rendered in any court of competent jurisdiction. This
includes, without limitation, any and all disputes, controversies, and/or claims

 



--------------------------------------------------------------------------------



 



arising out of or concerning Executive’s employment by the Company or the
termination of his employment or this Agreement, and includes, without
limitation, claims by Executive against directors, officers or employees of the
Company, whether arising under theories of liability or damages based on
contract, tort or statute, to the full extent permitted by law. As a material
part of this agreement to arbitrate claims, the parties expressly waive all
rights to a jury trial in court on all statutory or other claims. This Section 6
does not purport to limit either party’s ability to recover any remedies
provided for by statute, including attorneys’ fees.
               (b) The arbitration shall be held in the San Jose, California
metropolitan area, and shall be administered by JAMS or, in the event JAMS does
not then conduct arbitration proceedings, a similarly reputable arbitration
administrator. Under such proceeding, the parties shall select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
and enforcement of such arbitration proceeding. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the State of
California, or federal law, if California law is preempted, and the arbitrator
is without jurisdiction to apply any different substantive law. The parties
agree that they will be allowed to engage in adequate discovery, the scope of
which will be determined by the arbitrator, consistent with the nature of the
claims in dispute. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award that shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court having jurisdiction thereof.
The parties intend this arbitration provision to be valid, enforceable,
irrevocable and construed as broadly as possible.
               (c) The Company shall be responsible for payment of the
arbitrator’s fees as well as all administrative fees associated with the
arbitration. The parties shall be responsible for their own attorneys’ fees and
costs (including expert fees and costs), except that if any party prevails on a
statutory claim that entitles the prevailing party to reasonable attorneys’ fees
(with or without expert fees) as part of the costs, the arbitrator may award
reasonable attorneys’ fees (with or without expert fees) to the prevailing party
in accord with such statute.
               (d) The parties agree, however, that damages would be an
inadequate remedy for the Company in the event of a breach or threatened breach
of Section 1.3 of this Agreement or any provision of the Proprietary Information
Agreement (as defined in Section 8 hereof). In the event of any such breach or
threatened breach, Cadence may, either with or without pursuing any potential
damage remedies, obtain from a court of competent jurisdiction, and enforce, an
injunction prohibiting Executive from violating Section 1.3 of this Agreement or
any provision of the Proprietary Information Agreement (as defined in Section 8
hereof) and requiring Executive to comply with the terms of those agreements.
7. COOPERATION WITH THE COMPANY.
          Following the end of the Term for any reason (other than death),
Executive shall cooperate with the Company in all matters relating to the
winding up of his pending work on behalf of the Company and the orderly transfer
of any such pending work to other employees of the Company as may be designated
by the Company. Such cooperation shall be provided by

 



--------------------------------------------------------------------------------



 



Executive at mutually-convenient times. Executive also agrees to participate as
a witness in any litigation or regulatory proceeding to which the Company is a
party at the request of the Company upon delivery to Executive of reasonable
advance notice. With respect to the cooperation/participation described in the
preceding sentences, the Company will reimburse Executive for all reasonable
expenses incurred by Executive in the course of such cooperation/participation.
Furthermore, Executive agrees to return to the Company all property of the
Company, including all hard and soft copies of records, documents, materials and
files relating to confidential, proprietary or sensitive company information in
his possession or control, as well as all other company-owned property in his
possession or control, at the end of the Term, except to the extent that
retention of any of such property is necessary or desirable or convenient in
order to permit Executive to satisfy his obligations under this Section 7 or
under the Transition Agreement, after which time Executive shall promptly return
all such retained company property, except as is agreed in writing by the CEO or
the Company’s chief human resources officer.
8. PROPRIETARY INFORMATION AGREEMENT.
          The Executive’s Employee Proprietary Information and Inventions
Agreement was executed on May 18, 2004, in the form attached hereto as Exhibit D
(the “Proprietary Information Agreement”).
9. NON-DISPARAGEMENT COVENANT.
          Executive will not make any statement, written or oral, that
disparages the Company or any of its affiliates, or any of the Company’s or its
affiliates’ products, services, policies, business practices, employees,
executives, officers, or directors. Similarly, the Company agrees to instruct
its executive officers and members of the Company’s Board of Directors not to
make any statement, written or oral, that disparages Executive. The restrictions
described in this paragraph shall not apply to any truthful statements made in
response to a subpoena or other compulsory legal process.
10. GENERAL RELEASE OF CLAIMS.
               (a) In consideration for the Company’s agreement to enter into
this Agreement and for the benefits provided hereunder (including substantial
benefits to which Executive would not otherwise have been entitled to in the
absence of this Agreement), Executive hereby irrevocably, fully and finally
releases the Company, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that Executive ever had or now has as of the time that Executive
signs this Agreement which relate to his hiring, his employment with the
Company, the change in his employment relationship with the Company and claims
asserted in shareholder derivative actions or shareholder class actions against
the Company and its officers and Board of Directors, to the extent those
derivative or class actions relate to the period during which Executive was
employed by the Company prior to the Effective Date. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with the Company, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in

 



--------------------------------------------------------------------------------



 



Employment Act of 1974, the Americans with Disabilities Act, the Equal Pay Act,
the Fair Labor Standards Act, the California Fair Employment and Housing Act,
the California Labor Code, the Employee Retirement Income and Security Act of
1974 (except for any vested right Executive has to benefits under an ERISA
plan), the state and federal Worker Adjustment and Retraining Notification Act,
and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to (i) any amounts or benefits to which Executive is
or becomes entitled to pursuant to the provisions of this Agreement, (ii) claims
for workers’ compensation benefits under any of the Company’s workers’
compensation insurance policies or funds; (iii) claims related to Executive’s
COBRA rights; and (iv) any rights that Executive has or may have to be
indemnified by Cadence pursuant to any contract, statute, or common law
principle.
          Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees.
          Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this Section 9.
          Executive intends that this release of claims cover all claims,
whether or not known to Executive. Executive further recognizes the risk that,
subsequent to the execution of this Agreement, Executive may incur loss, damage
or injury which Executive attributes to the claims encompassed by this release.
Executive expressly assumes this risk by signing this Agreement and voluntarily
and specifically waives any rights conferred by California Civil Code section
1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
          Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim by Executive that is covered by this
release.
          Executive has been given at least 21 days in which to review and
consider this Agreement, although Executive is free to accept this Agreement at
any time within that 21-day period. Executive is advised to consult with an
attorney about the Agreement. If Executive accepts this Agreement, Executive
will have an additional 7 days from the date that Executive signs this Agreement
to revoke that acceptance, which Executive may effect by means of a written
notice sent to the CEO. If this 7-day period expires without a timely
revocation, this Agreement will become final and effective on the eighth day
following the date of Executive’s signature, and the later of such eighth day or
April 1, 2008 will be the “Effective Date” of this Agreement.

 



--------------------------------------------------------------------------------



 



11. GENERAL.
          11.1 WAIVER. Neither party shall, by mere lapse of time, without
giving notice or taking other action hereunder, be deemed to have waived any
breach by the other party of any of the provisions of this Agreement. Further,
the waiver by either party of a particular breach of this Agreement by the other
shall neither be construed as, nor constitute, a continuing waiver of such
breach or of other breaches of the same or any other provision of this
Agreement.
          11.2 SEVERABILITY. If for any reason a court of competent jurisdiction
or arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.
          11.3 NOTICES. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
considered effective either (a) upon personal service or (b) upon delivery by
facsimile and depositing such notice in the U.S. Mail, postage prepaid, return
receipt requested and, if addressed to the Company, in care of the CEO at the
Company’s principal corporate address, and, if addressed to Executive, at his
most recent address shown on the Company’s corporate records or at any other
address which Executive may specify in any appropriate notice to the Company, or
(c) upon only depositing such notice in the U.S. Mail as described in clause
(b) of this paragraph.
          11.4 COUNTERPARTS. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be deemed an original and all of
which taken together constitutes one and the same instrument and in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.
          11.5 ENTIRE AGREEMENT. The parties hereto acknowledge that each has
read this Agreement, understands it, and agrees to be bound by its terms. The
parties further agree that this Agreement, the exhibits to this Agreement, any
existing stock option agreements or incentive stock award agreements between the
parties, and the documents, plans and policies referred to in this Agreement
(which are hereby incorporated herein by reference) constitute the complete and
exclusive statement of the agreement between the parties and supersede all
proposals (oral or written), understandings, agreements, representations,
conditions, covenants, and all other communications between the parties relating
to the subject matter hereof, including but not limited to that prior employment
agreement entered into between the Company and Executive dated May 18, 2004;
provided, however, that the Proprietary Information Agreement signed by
Executive on May 18, 2004, and Executive’s agreement, made prior to the
Effective Date of this Agreement, to abide by the Company’s policies, including
but not limited to the Company’s Employee Handbook, Sexual Harassment Policy and
Code of Business Conduct, remain in full force and effect and govern Executive’s
conduct from the date of execution of such agreements until the end of the Term.
          11.6 GOVERNING LAW. This Agreement shall be governed by the laws of
the State of California, without regard to its conflict of laws principles.

 



--------------------------------------------------------------------------------



 



          11.7 ASSIGNMENT AND SUCCESSORS. The Company shall have the right to
assign its rights and obligations under this Agreement to an entity that,
directly or indirectly, acquires all or substantially all of the assets of the
Company. The rights and obligations of the Company under this Agreement shall
inure to the benefit and shall be binding upon the successors and assigns of the
Company. Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to by the Company.
          11.8 AMENDMENTS. This Agreement, and the terms and conditions of the
matters addressed in this Agreement, may only be amended in writing executed
both by the Executive and the CEO of the Company.
          11.9 TERMINATION AND SURVIVAL OF CERTAIN PROVISIONS. This Agreement
shall terminate at the end of the Term; provided, however, that the following
provisions of this Agreement shall survive its termination: Executive’s
obligations under Section 7, 8 and 9 hereof; the Company’s obligations to
provide compensation earned through the termination of the employment
relationship under Sections 2 and 3 hereof; the Company’s obligations and
Executive’s obligations under Section 4 hereof; the Company’s obligations and
Executive’s obligations enumerated in Section 4 of the Transition Agreement, if
applicable; the Company’s obligation to indemnify Executive pursuant to
Section 2.4 hereof and the referenced Indemnification Agreement; the dispute
resolution provisions of Section 6 hereof; the release of claims set forth in
Section 10 above, and, to the extent applicable, this Section 11.
          11.10 DEPARTMENT OF HOMELAND SECURITY VERIFICATION REQUIREMENT. If
Executive has not already done so, he will timely file all documents required by
the Department of Homeland Security to verify his identity and his lawful
employment in the United States. Notwithstanding any other provision of this
Agreement, if Executive fails to meet any such requirements promptly after
receiving a written request from the Company to do so, his employment will
terminate immediately upon notice from the Company and he will not be entitled
to any compensation from the Company of any type.
          11.11 HEADINGS. The headings of the several sections and paragraphs of
this Agreement are inserted solely for the convenience of reference and are not
a part of and are not intended to govern, limit or aid in the construction of
any term or provision hereof.
          11.12 TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other
provision of this Agreement, the Company may withhold from amounts payable
hereunder all federal, state, local and foreign taxes and other amounts that are
required to be withheld by applicable laws or regulations, and the withholding
of any amount shall be treated as payment thereof for purposes of determining
whether Executive has been paid amounts to which he is entitled.

 



--------------------------------------------------------------------------------



 



          11.13 TAX MATTERS. Notwithstanding anything in this Agreement or the
Transition Agreement to the contrary, to the extent that the Company in good
faith determines that any payment provided for in Section 4 hereof or the
Transition Agreement constitutes a “deferral of compensation” under
Section 409A, no amounts shall be payable to Executive pursuant to such
provision prior to the earliest of (a) Executive’s death, (b) Executive’s
Permanent Disability (as defined in Section 4.4) or (c) the date that is six
months following the date of Executive’s “separation from service” with the
Company (within the meaning of Section 409A of the Code).
          IN WITNESS WHEREOF, the parties have executed this Agreement on this
15th day of February 2008.

                  CADENCE DESIGN SYSTEMS, INC.       EXECUTIVE    
 
               
By:
  /s/ Michael J. Fister       /s/ R.L. Smith McKeithen    
 
 
 
Michael J. Fister      
 
R.L. Smith McKeithen         President & Chief Executive Officer        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INDEMNITY AGREEMENT

 



--------------------------------------------------------------------------------



 



INDEMNITY AGREEMENT
          This Indemnity Agreement, dated as of August 4, 1999, is made by and
between Cadence Design Systems, Inc., a Delaware corporation (the “Company”),
and R.L. Smith McKeithen, an Officer of the Company (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
     B. The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors and officers with adequate, reliable
knowledge of legal risks to which they are exposed or information regarding the
proper course of action to take;
     C. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;
     D. The Company believes that it is unfair for its directors and officers
and the directors and officers of its subsidiaries to assume the risk of large
judgments and other expenses that may be incurred in cases in which the director
or officer received no personal profit and in cases where the director or
officer was not culpable;
     E. The Company recognizes that the issues in controversy in litigation
against a director or officer of a corporation such as the Company or a
subsidiary of the Company are often related to the knowledge, motives and intent
of such director or officer, that he is usually the only witness with knowledge
of the essential facts and exculpating circumstances regarding such matters and
that the long period of time which usually elapses before the trial or other
disposition of such litigation often extends beyond the time that the director
or officer can reasonably recall such matters; and may extend beyond the normal
time for retirement for such director or officer with the result that he, after
retirement or in the event of his death, his spouse, heirs, executors or
administrators, may be faced with limited ability and undue hardship in
maintaining an adequate defense, which may discourage such a director or officer
from serving in that position;
     F. Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as officers and directors of the Company
and its subsidiaries and to encourage such individuals to take the business
risks necessary for the success of the Company and its subsidiaries, it is
necessary for the Company to contractually indemnify its officers and

 



--------------------------------------------------------------------------------



 



directors and the officers and directors of its subsidiaries, and to assume for
itself maximum liability for expenses and damages in connection with claims
against such officers and directors in connection with their service to the
Company and its subsidiaries, and has further concluded that the failure to
provide such contractual indemnification could result in great harm to the
Company and its subsidiaries and the Company’s shareholders;
     G. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;
     H. The Company, after reasonable investigation prior to the date hereof,
has determined that the liability insurance coverage available to the Company
and its subsidiaries as of the date hereof is inadequate and/or unreasonably
expensive. The Company believes, therefore, that the interests of the Company’s
shareholders would best be served by a combination of such insurance as the
Company may obtain, or request a subsidiary to obtain, pursuant to the Company’s
obligations hereunder, and the indemnification by the Company of the directors
and officers of the Company and its subsidiaries.
     I. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company and/or the
subsidiaries of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company and/or the
subsidiaries of the Company; and
     J. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or the subsidiaries of the Company, provided that he is furnished the
indemnity provided for herein.
AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions.
          (a) Agent. For the purposes of this Agreement, “agent” of the Company
means any person who is or was a director, officer, employee or other agent of
the Company or a subsidiary of the Company; or is or was serving at the request
of, for the convenience of, or to represent the interest of the Company or a
subsidiary of the Company as a director, officer, employee or agent of another
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.

 



--------------------------------------------------------------------------------



 



          (b) Expenses. For purposes of this Agreement, “expenses” includes all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement,
Section 145 or otherwise; provided, however, that expenses shall not include any
judgments, fines, ERISA excise taxes or penalties or amounts paid in settlement
of a proceeding.
          (c) Proceeding. For the purposes of this Agreement, “proceeding” means
any threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.
          (d) Subsidiary. For the purposes of this Agreement, “subsidiary” means
any corporation of which more than 50% of the outstanding voting securities is
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries, or by one or more other subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an agent of the Company, at its will (or under separate agreement, if
such agreement exists), in the capacity Indemnitee currently serves as an agent
of the Company, so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as he tenders his resignation in
writing, provided, however, that nothing contained in this Agreement is intended
to create any right to continued employment by Indemnitee.
     3. Maintenance of Liability Insurance.
          (a) The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as an agent of the Company and thereafter so
long as the Indemnitee shall be subject to any possible proceeding by reason of
the fact that the Indemnitee was an agent of the Company, the Company, subject
to Section 3(b), shall use reasonable efforts to obtain and maintain in full
force and effect director’s and officer’s liability (“D&O Insurance”) in
reasonable amounts from established and reputable insurers.
          (b) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.
     4. Mandatory Indemnification. The Company shall indemnify the Indemnitee:
          (a) Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding (other than an
action by or in the right of the company) by reason of the fact that he is or
was an agent of the Company, or by reason of

 



--------------------------------------------------------------------------------



 



anything done or not done by him in any such capacity, against any and all
expenses and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) actually and reasonably incurred by him in connection with the
investigation, defense, settlement or appeal of such proceeding if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful; and
          (b) Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding by or in the right
of the Company to procure a judgment in its favor by reason of the fact that he
is or was an agent of the Company, or by reason of anything done or not done by
him in any such capacity, against any amounts paid in settlement of any such
proceeding and all expenses actually and reasonably incurred by him in
connection with the investigation, defense, settlement, or appeal of such
proceeding if he acted in good faith and in manner he reasonably believed to be
in or not opposed to the best interests of the Company; except that no
indemnification under this subsection shall be made in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company by a court of competent jurisdiction due to willful
misconduct of a culpable nature in the performance of his duty to the Company
unless and only to the extent that the Court of Chancery or the court in which
such proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
Court of Chancery or such other court shall deem proper; and
          (c) Actions Where Indemnitee is Deceased. If the Indemnitee is a
person who was or is a party or is threatened to be made a party to any
proceeding by reason of the fact that he is or was an agent of the Company, or
by reason of anything done or not done by him in any such capacity, against any
and all expenses and liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) actually and reasonably incurred by him in connection with the
investigation, defense, settlement or appeal of such proceeding if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and, prior to, during the pendency or after
completion of such proceeding Indemnitee is deceased, except that in a
proceeding by or in the right of the Company no indemnification shall be due
under the provisions of this subsection in respect of any claim, issue or matter
as to which such person shall have been finally adjudged to be liable to the
Company, by a court of competent jurisdiction due to willful misconduct of a
culpable nature in the performance of his duty to the Company, unless and only
to the extent that the Court of Chancery or the court in which such proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnify for such amounts which the Court of
Chancery or such other court shall deem proper; and
          (d) Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to Indemnitee by D&O Insurance.

 



--------------------------------------------------------------------------------



 



     5. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by him in the investigation, defense, settlement or
appeal of a proceeding but not entitled, however, to indemnification for all of
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for such total amount except as the portion thereof to which the
Indemnitee is not entitled.
     6. Mandatory Advancement of Expenses. Subject to Section 10 below, the
Company shall advance all expenses incurred by the Indemnitee in connection with
the investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of anything
done or not done by him in any such capacity. Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that the Indemnitee is not entitled to be indemnified by the
Company as authorized hereby. The advances to be made hereunder shall be paid by
the Company to the Indemnitee within twenty (20) days following delivery of a
written request therefore by the Indemnitee to the Company.
     7. Notice and Other Indemnification Procedures.
          (a) Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any proceeding, the Indemnitee
shall, if the Indemnitee believes that indemnification with respect thereto may
be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof.
          (b) If, at the time of receipt of a notice of the commencement of a
proceeding pursuant to Section 7(a) hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
          (c) In the event the Company shall be obligated to advance the
expenses for any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
approved by the Indemnitee, upon the delivery to the Indemnitee of written
notice of its election so to do. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (i) the Indemnitee shall have the right to employ his
counsel in any such proceeding at the Indemnitee’s expense; and (ii) if (A) the
employment of counsel by the Indemnitee has been previously authorized by the
Company, (B) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the company and the Indemnitee in the conduct of
any such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company.

 



--------------------------------------------------------------------------------



 



     8. Determination of Right to Indemnification.
          (a) To the extent the Indemnitee has been successful on the merits or
otherwise in defense of any proceeding referred to in Section 4(a), 4(b), or
4(c) of this Agreement or in the defense of any claim, issue or matter described
therein, the Company shall indemnify the Indemnitee against expenses actually
and reasonably incurred by him in connection with the investigation, defense or
appeal of such proceeding.
          (b) In the event that Section 8(a) is inapplicable, the Company shall
also indemnify the Indemnitee unless, and only to the extent that, the Company
shall prove by clear and convincing evidence to a forum listed in Section 8(c)
below that the Indemnitee has not met the applicable standard of conduct
required to entitle the Indemnitee to such indemnification.
          (c) The Indemnitee shall be entitled to select the forum in which the
validity of the Company’s claim under Section 8(b) hereof that the Indemnitee is
not entitled to indemnification will be heard from among the following:
               (1) A quorum of the Board consisting of directors who are not
parties to the proceeding for which indemnification is being sought;
               (2) The stockholders of the Company;
               (3) Legal counsel selected by the Indemnitee, and reasonably
approved by the Board, which counsel shall make such determination in a written
opinion.
               (4) A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by the Indemnitee and the last of whom is
selected by the first two arbitrators so selected.
          (d) As soon as practicable, and in no event later than 30 days after
written notice of the Indemnitee’s choice of forum pursuant to Section 8(c)
above, the Company shall, at its own expense, submit to the selected forum in
such manner as the Indemnitee or the Indemnitee’s counsel may reasonably
request, its claim that the Indemnitee is not entitled to indemnification; and
the Company shall act in the utmost good faith to assure the Indemnitee a
complete opportunity to defend against such claim.
          (e) If the forum listed in Section 8(c) hereof selected by Indemnitee
determines that Indemnitee is entitled to indemnification with respect to a
specific proceeding, such determination shall be final and binding on the
Company. If the forum listed in Section 8(c) hereof selected by Indemnitee
determines that Indemnitee is not entitled to indemnification with respect to a
specific proceeding, the Indemnitee shall have the right to apply to the Court
of Chancery of Delaware, the court in which that proceeding is or was pending or
any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification pursuant to the Agreement.

 



--------------------------------------------------------------------------------



 



          (f) Notwithstanding any other provision in this Agreement to the
contrary, the Company shall indemnify the Indemnitee against all expenses
incurred by the Indemnitee in connection with any hearing or proceeding under
this Section 8 involving the Indemnitee and against all expenses incurred by the
Indemnitee in connection with any other proceeding between the Company and the
Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement unless a court of competent jurisdiction finds
that each of the material claims and/or defenses of the Indemnitee in any such
proceeding was frivolous or not made in good faith.
     9. Limitation of Actions and Release of Claims. No proceeding shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any subsidiary against the Indemnitee, his spouse, heirs, estate, executors
or administrators after the expiration of one year from the act or omission of
the Indemnitee upon which such proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year from the earlier of (i) the date the Company or any
subsidiary of the Company discovers such facts, or (ii) the date the Company or
any subsidiary of the Company could have discovered such facts by the exercise
of reasonable diligence. Any claim or cause of action of the Company or any
subsidiary of the Company, including claims predicated upon the negligent act or
omission of the Indemnitee, shall be extinguished and deemed released unless
asserted by filing of a legal action within such period. This Section 9 shall
not apply to any cause of action which has accrued on the date hereof and of
which the Indemnitee is aware on the date hereof, but as to which the Company
has no actual knowledge apart from the Indemnitee’s knowledge.
     10. Expectations. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance expenses
to the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145, but such indemnification or advancement of expenses may be provided
by the Company in Specific cases if the Board of Directors finds it to be
appropriate; or
          (b) Lack of Good Faith. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or
          (c) Unauthorized Settlements. To Indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding unless the Company
consents to such settlement; or
          (d) Claims by the Company for Willful Misconduct. To indemnify or
advance expenses to the Indemnitee under this Agreement for any expenses
incurred by the Indemnitee with

 



--------------------------------------------------------------------------------



 



respect to any proceeding or claim brought by the Company against Indemnitee for
willful misconduct, unless a court of competent jurisdiction determines that
each of such claims was not made in good faith or was frivolous; or
          (e) 16(b) Actions. To indemnify the Indemnitee on account of any suit
in which judgment is rendered against Indemnitee for an accounting of profits
made from the purchase or sale by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities and Exchange Act
of 1934 and amendments thereto or similar provisions of any federal, state or
local statutory law; or
          (f) Willful Misconduct. To indemnify the Indemnitee on account of
Indemnitee’s conduct which is finally adjudged to have been knowingly fraudulent
or deliberately dishonest, or to constitute willful misconduct; or
          (g) Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.
     11. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s shareholders
or disinterested directors, other agreements, or otherwise, both as to action in
his official capacity and to action in another capacity while occupying his
position as an agent of the Company, and the Indemnitee’s rights hereunder shall
continue after the Indemnitee has ceased acting as an agent of the Company and
shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.
     12. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.
     13. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 12 hereof.
     14. Modification And Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 



--------------------------------------------------------------------------------



 



     15. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     16. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.
     17. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
     18. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.
     The parties hereto have entered into this Indemnity Agreement effective as
of the date first above written.

                      Address:   Cadence Design Systems, Inc.
2655 Seely Rd.
San Jose, CA 95134    
 
               
 
      By   /s/ H. Raymond Bingham    
 
         
 
H. Raymond Bingham    
 
          President & CEO    
 
      Its        
 
         
 
   
 
                        INDEMNITEE:    
 
                        /s/ R.L. Smith Mckeithen                           R.L.
Smith Mckeithen    
 
            Address: 2655 Seely Road
San Jose, CA 95134    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
          1. GENERAL RELEASE OF CLAIMS.
               a. Executive hereby irrevocably, fully and finally releases
Cadence, its parent, subsidiaries, affiliates, directors, officers, agents and
employees (“Releasees”) from all causes of action, claims, suits, demands or
other obligations or liabilities, whether known or unknown, suspected or
unsuspected, that Executive ever had or now has as of the time that Executive
signs this Agreement which relate to his hiring, his employment with the
Company, the termination of his employment with the Company and claims asserted
in shareholder derivative actions or shareholder class actions against the
Company and its officers and Board of Directors, to the extent those derivative
or class actions relate to the period during which Executive was employed by the
Company. The claims released include, but are not limited to, any claims arising
from or related to Executive’s employment with Cadence, such as claims arising
under (as amended) Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1974, the Americans
with Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income and Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
                    i. any amounts or benefits to which Executive is or becomes
entitled to pursuant to the provisions of this Agreement or pursuant to the
provisions designated in Section 11.9 of the Employment Agreement to survive the
termination of Executive’s full-time employment;
                    ii. claims for workers’ compensation benefits under any of
the Company’s workers’ compensation insurance policies or funds;
                    iii. claims related to Executive’s COBRA rights; and
                    iv. any rights that Executive has or may have to be
indemnified by Cadence pursuant to any contract, statute, or common law
principle.
               b. Executive represents and warrants that he has not filed any
claim, charge or complaint against any of the Releasees.
               c. Executive acknowledges that the payments provided in his
Employment Agreement constitute adequate consideration for this release.
               d. Executive intends that this release of claims cover all
claims, whether or not known to Executive. Executive further recognizes the risk
that, subsequent to the execution of this Agreement, Executive may incur loss,
damage or injury which Executive attributes to the

 



--------------------------------------------------------------------------------



 



claims encompassed by this release. Executive expressly assumes this risk by
signing this Agreement and voluntarily and specifically waives any rights
conferred by California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
               e. Executive represents and warrants that there has been no
assignment or other transfer of any interest in any claim by Executive that is
covered by this release.
          2. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been
given at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement anytime within that 21-day period.
Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to the CEO. If this 7-day
period expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
     The undersigned has executed this Release Agreement on this ___ day of
                    ,                     .

         
 
   
 
 
 
R.L. Smith McKeithen    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EXECUTIVE TRANSITION AND RELEASE AGREEMENT IN CONNECTION WITH A CHANGE IN
CONTROL

 



--------------------------------------------------------------------------------



 



EXECUTIVE TRANSITION AND RELEASE AGREEMENT IN CONNECTION WITH A CHANGE IN
CONTROL
          This Executive Transition and Release Agreement (this “Agreement”) is
entered into between R.L. Smith McKeithen (“Executive”) and Cadence Design
Systems, Inc. (“Cadence” or the “Company”) pursuant to Section 4.5 of
Executive’s employment agreement with the Company dated                     ,
2008 (“Employment Agreement”), as the Employment Agreement may be amended from
time to time.
          1. TRANSITION COMMENCEMENT DATE. As of                     (the
“Transition Commencement Date”), Executive will no longer hold the position of
Executive Vice President and will be relieved of all of Executive’s authority
and responsibilities in that position. Executive will be paid all accrued salary
for his services as an officer of the Company to the Transition Commencement
Date by not later than the following regular payroll date. Following the
Transition Commencement Date, Executive will no longer participate in Cadence’s
medical, dental, and vision insurance plans (unless Executive elects to continue
coverage pursuant to COBRA), and will not be eligible for a bonus for any
services rendered after that date.
          2. TRANSITION PERIOD. The period from the Transition Commencement Date
to the date when Executive’s employment with Cadence terminates (the
“Termination Date”) is called the “Transition Period” in this Agreement.
Executive’s Termination Date will be the earliest to occur of:
               a. the date on which Executive resigns from all employment with
Cadence;
               b. the date on which Cadence terminates Executive’s employment
due to a breach by Executive of Executive’s duties or obligations under this
Agreement; and
               c. one year from the Transition Commencement Date.
          3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
               a. During the Transition Period, Executive will assume the
position                     of                             . In this position,
Executive will render those services requested by Cadence’s                     
on an as-needed basis. Executive’s time rendering those services is not expected
to exceed thirty (30) hours per month. Executive and Cadence agree that neither
party anticipates that Executive will resume full-time employment with Cadence
in the future.
               b. As a Cadence executive, as well as other positions Executive
may have held with Cadence, Executive has obtained extensive and valuable
knowledge and information concerning Cadence’s business (including confidential
information relating to Cadence and its operations, intellectual property
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects). Executive acknowledges and agrees that it
would be virtually impossible for Executive to work as an employee, consultant
or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the

 



--------------------------------------------------------------------------------



 



electronic design automation (“EDA”) industry (“Cadence Business”), without
inevitably disclosing confidential and proprietary information belonging to
Cadence. Accordingly, during the Transition Period, Executive will not, directly
or indirectly, provide services, whether as an employee, consultant, independent
contractor, agent, sole proprietor, partner, joint venture, corporate officer or
director, on behalf of any corporation, limited liability company, partnership,
or other entity or person that (i) is engaged in a Cadence Business,
(ii) directly competes against Cadence or any of its existing or future
affiliates, whether in the EDA industry or otherwise, anywhere in the world, or
(iii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence. As used in
this paragraph, the term “EDA industry” means the research, design or
development of electronic design automation software, electronic design
verification, emulation hardware and related products, such products containing
hardware, software and both hardware and/or software products, designs or
solutions for, and all intellectual property embodied in the foregoing, or in
commercial electronic design and/or maintenance services, such services
including all intellectual property embodied in the foregoing. If Executive
receives an offer of employment or consulting from any person or entity that
engages in whole or in part in a Cadence Business, then Executive must first
obtain written approval from Cadence’s Chief Executive Officer (“CEO”) before
accepting said offer.
               c. During the Transition Period, Executive will be prohibited, to
the full extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement: (i)
encouraging, inducing, attempting to induce, soliciting or attempting to solicit
for employment, contractor or consulting opportunities anyone who is employed at
that time, or was employed during the previous one year, by Cadence or any
Cadence affiliate; provided that the foregoing shall not prohibit Executive from
giving an employment reference if asked to do so; (ii) interfering or attempting
to interfere with the relationship or prospective relationship of Cadence or any
Cadence affiliate with any former, present or future client, customer, joint
venture partner, or financial backer of Cadence or any Cadence affiliate; or
(iii) soliciting, diverting or accepting business, in any line or area of
business engaged in by Cadence or any Cadence affiliate, from any former or
present client, customer or joint venture partner of Cadence or any Cadence
affiliate (other than on behalf of Cadence). The restrictions contained in
subparagraph (i) of this paragraph 3(c) shall also be in effect for a period of
one year following the Termination Date. This paragraph 3(c) does not alter any
of the obligations the Executive may have under the Employee Proprietary
Information Agreement, dated as of May 18, 2004.
               d. Executive will fully cooperate with Cadence in all matters
relating to his employment, including the winding up of work performed in
Executive’s prior position and the orderly transition of such work to other
Cadence employees.
               e. Executive will not make any statement, written or oral, that
disparages Cadence or any of its affiliates, or any of Cadence’s or its
affiliates’ products, services, policies, business practices, employees,
executives, officers, or directors. Similarly, Cadence agrees to instruct its
executive officers and members of the Company’s Board of Directors not to make
any statement, written or oral, that disparages Executive. The restrictions
described in this

 



--------------------------------------------------------------------------------



 



paragraph shall not apply to any truthful statements made in response to a
subpoena or other compulsory legal process.
               f. Notwithstanding paragraph 9 hereof, the parties agree that
damages would be an inadequate remedy for Cadence in the event of a breach or
threatened breach by Executive of paragraph 3(b) or 3(c), or for Cadence or
Executive in the event of a breach or threatened breach of paragraph 3(e). In
the event of any such breach or threatened breach, the non-breaching party may,
either with or without pursuing any potential damage remedies, obtain from a
court of competent jurisdiction, and enforce, an injunction prohibiting the
other party from violating this Agreement and requiring the other party to
comply with the terms of this Agreement.
          4. TRANSITION COMPENSATION AND BENEFITS. In consideration of
Executive’s execution of the release of claims in this Agreement and as
compensation for Executive’s services during the Transition Period, Cadence will
provide the following payments and benefits to Executive (to which Executive
would not otherwise be entitled), after Executive has returned to the Company
all hard and soft copies of records, documents, materials and files in his
possession or control, which contain or relate to confidential, proprietary or
sensitive information obtained by Executive in conjunction with his employment
with the Company, as well as all other Company-owned property:
               a. all outstanding equity compensation awards (including, stock
options granted and incentive stock awards) issued by the Company to the
Executive prior to the Change in Control (as defined in Section 4.5 of
Executive’s Employment Agreement) shall have their vesting fully accelerated so
as to be 100% vested as of the Effective Date of this Agreement, notwithstanding
any provision in any stock grant or stock agreement to the contrary. This
acceleration will have no effect on any other provisions of the stock awards;
and
               b. if Executive elects to continue coverage under Cadence’s
medical, dental, and vision insurance plans pursuant to COBRA following the
Transition Commencement Date, Cadence will pay Executive’s COBRA premiums during
the Transition Period and up to the full period of Executive’s COBRA
eligibility.
Except as so provided, Executive will receive no other compensation or benefits
from Cadence in consideration of Executive’s services during the Transition
Period.
          5. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive
does not resign from employment with Cadence and Cadence does not terminate
Executive’s employment with Cadence due to a breach by Executive of Executive’s
duties under this Agreement, and in consideration for Executive’s acceptance of
this Agreement and Executive’s further execution and delivery of a Release of
Claims in the form of Attachment 1 hereto on a date that is at least six months
after the Transition Commencement Date, and as compensation for Executive’s
services during the Transition Period, Cadence will provide to Executive within
ten business days after the expiration of the revocation period of the Release
of Claims (as defined in that document) the following termination payment, to
which Executive would not otherwise be entitled:

 



--------------------------------------------------------------------------------



 



               a. a lump-sum payment equal to the greater of (i) the base salary
Executive could have earned had he remained employed through the remainder of
the Initial Term, or (ii) eight hundred thousand dollars ($800,000), less
applicable tax deductions and withholdings; and
               b. for a period of six months, a monthly salary of $4,000 less
applicable tax withholdings and deductions, payable in accordance with Cadence’s
regular payroll schedule, commencing on the first pay date that is more than six
months following the Transition Commencement Date.
          6. SECOND TERMINATION PAYMENT AND BENEFITS. Provided that Executive
does not resign from employment with Cadence and Cadence does not terminate
Executive’s employment with Cadence due to a breach by Executive of Executive’s
duties under this Agreement, upon the Termination Date, and in consideration for
Executive’s acceptance of this Agreement and Executive’s further execution of a
Release of Claims in the form of Attachment 2 to this Agreement, Cadence will
provide to Executive within ten business days after the expiration of the
revocation period of the Release of Claims (as defined in that document) the
following termination payment, to which Executive would not otherwise be
entitled: a lump-sum payment equal to the greater of (i) the target bonus
Executive could have earned had he remained employed through the remainder of
the Initial Term, or (ii) eight hundred thousand dollars ($800,000), less
applicable tax deductions and withholdings.
          7. GENERAL RELEASE OF CLAIMS.
               a. Executive hereby irrevocably, fully and finally releases
Cadence, its parent, subsidiaries, affiliates, directors, officers, agents and
employees (“Releasees”) from all causes of action, claims, suits, demands or
other obligations or liabilities, whether known or unknown, suspected or
unsuspected, that Executive ever had or now has as of the time that Executive
signs this Agreement which relate to his hiring, his employment with the
Company, the termination of his employment with the Company and claims asserted
in shareholder derivative actions or shareholder class actions against the
Company and its officers and Board of Directors, to the extent those derivative
or class actions relate to the period during which Executive was employed by the
Company. The claims released include, but are not limited to, any claims arising
from or related to Executive’s employment with Cadence, such as claims arising
under (as amended) Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1974, the Americans
with Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income and Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
                    i. any amounts or benefits to which Executive is or becomes
entitled to pursuant to the provisions of this Agreement or pursuant to the
provisions designated in

 



--------------------------------------------------------------------------------



 



Section 10.9 of the Employment Agreement to survive the termination of
Executive’s full-time employment;
                    ii. claims for workers’ compensation benefits under any of
the Company’s workers’ compensation insurance policies or funds;
                    iii. claims related to Executive’s COBRA rights; and
                    iv. any rights that Executive has or may have to be
indemnified by Cadence pursuant to any contract, statute, or common law
principle.
               b. Executive represents and warrants that he has not filed any
claim, charge or complaint against any of the Releasees.
               c. Executive acknowledges that the payments provided in this
Agreement constitute adequate consideration for the release set forth in this
paragraph 7.
               d. Executive intends that this release of claims cover all
claims, whether or not known to Executive. Executive further recognizes the risk
that, subsequent to the execution of this Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Agreement and
voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
               e. Executive represents and warrants that there has been no
assignment or other transfer of any interest in any claim by Executive that is
covered by this release.
          8. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been
given at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement anytime within that 21-day period.
Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to the CEO. If this 7-day
period expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
          9. ARBITRATION. Subject to paragraph 3(f) hereof, all claims,
disputes, questions, or controversies arising out of or relating to this
Agreement, including without limitation the construction or application of any
of the terms, provisions, or conditions of this Agreement, will be resolved
exclusively in final and binding arbitration in accordance with the Arbitration
Rules and Procedures, or successor rules then in effect, of Judicial Arbitration
& Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San
Jose, California, metropolitan area, and will be conducted and administered by
JAMS or, in the event JAMS does

 



--------------------------------------------------------------------------------



 



not then conduct arbitration proceedings, a similarly reputable arbitration
administrator. Executive and Cadence will select a mutually acceptable, neutral
arbitrator from among the JAMS panel of arbitrators. Except as provided by this
Agreement, the Federal Arbitration Act will govern the administration of the
arbitration proceedings. The arbitrator will apply the substantive law (and the
law of remedies, if applicable) of the State of California, or federal law, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. Executive and Cadence will each be allowed to engage in
adequate discovery, the scope of which will be determined by the arbitrator
consistent with the nature of the claim(s) in dispute. The arbitrator will have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and will apply the standards governing such motions under
the Federal Rules of Civil Procedure. The arbitrator will render a written award
and supporting opinion that will set forth the arbitrator’s findings of fact and
conclusions of law. Judgment upon the award may be entered in any court of
competent jurisdiction. Cadence will pay the arbitrator’s fees, as well as all
administrative fees, associated with the arbitration. Each party will be
responsible for paying its own attorneys’ fees and costs (including expert
witness fees and costs, if any). However, in the event a party prevails at
arbitration on a statutory claim that entitles the prevailing party to
reasonable attorneys’ fees as part of the costs, then the arbitrator may award
those fees to the prevailing party in accordance with that statute.
          10. NO ADMISSION OF LIABILITY. Nothing in this Agreement will
constitute or be construed in any way as an admission of any liability or
wrongdoing whatsoever by Cadence or Executive.
          11. INTEGRATED AGREEMENT. This Agreement is intended by the parties to
be a complete and final expression of their rights and duties respecting the
subject matter of this Agreement. Except as expressly provided herein, nothing
in this Agreement is intended to negate Executive’s agreement to abide by
Cadence’s policies while serving as a Cadence employee, including but not
limited to Cadence’s Employee Handbook, Sexual Harassment Policy and Code of
Business Conduct, or Executive’s continuing obligations under Executive’s
Employee Proprietary Information and Inventions Agreement, or any other
agreement governing the disclosure and/or use of proprietary information, which
Executive signed while working with Cadence or its predecessors; nor to waive
any of Executive’s obligations under state and federal trade secret laws.
          12. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE
CONSIDERATION. Executive agrees that the payments and benefits provided herein
satisfy in full all obligations of Cadence to Executive arising out of or in
connection with Executive’s employment through the Termination Date, including,
without limitation, all compensation, salary, bonuses, reimbursement of
expenses, and benefits.
          13. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision
of this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.

 



--------------------------------------------------------------------------------



 



          14. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
          15. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced. Notwithstanding anything herein or in the
Employment Agreement to the contrary, the Company may, in its sole discretion,
amend this Agreement (which amendment shall be effective upon its adoption or at
such other time designated by the Company) at any time prior to a Change in
Control as may be necessary to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code; provided, however, that any such amendment
shall be implemented in such a manner as to preserve, to the greatest extent
possible, the terms and conditions of this Agreement as in existence immediately
prior to any such amendment.
          16. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to by Cadence.
          17. SEVERABILITY. In the event that any part of this Agreement is
found to be void or unenforceable, all other provisions of the Agreement will
remain in full force and effect.
          18. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.
          The parties execute this Agreement to evidence their acceptance of it.

                     
Dated:
          Dated:        
 
 
 
         
 
    R.L. SMITH McKEITHEN       CADENCE DESIGN SYSTEMS, INC.    
 
                   
 
          By:                          
 
          Title:        
 
          Name:  
 
   
 
             
 
   

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
RELEASE OF CLAIMS
               1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
                    i. any amounts or benefits to which I am or become entitled
to pursuant to the provisions of this Agreement or pursuant to the provisions
designated in Section 11.9 of the Employment Agreement to survive the
termination of my full-time employment;
                    ii. claims for workers’ compensation benefits under any of
the Company’s workers’ compensation insurance policies or funds;
                    iii. claims related to my COBRA rights; and
                    iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle.
          2. I intend that this Release cover all claims, whether or not known
to me. I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.

 



--------------------------------------------------------------------------------



 



          3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
          4. I acknowledge that Cadence has given me 21 days in which to
consider this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

                 
Dated:
     .          
 
 
 
   
 
Print Name    
 
               
 
         
 
Sign Name    

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
               1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
                    i. any amounts or benefits to which I am or become entitled
to pursuant to the provisions of this Agreement or pursuant to the provisions
designated in Section 11.9 of the Employment Agreement to survive the
termination of my full-time employment;
                    ii. claims for workers’ compensation benefits under any of
the Company’s workers’ compensation insurance policies or funds;
                    iii. claims related to my COBRA rights; and
                    iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle.
          2. I intend that this Release cover all claims, whether or not known
to me. I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.

 



--------------------------------------------------------------------------------



 



          3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
          4. I acknowledge that Cadence has given me 21 days in which to
consider this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

                 
Dated:
     .          
 
 
 
     
 
Print Name    
 
               
 
         
 
Sign Name    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------



 



CADENCE DESIGN SYSTEMS, INC.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or continued employment by Cadence Design
Systems, Inc. or one of its subsidiaries (collectively, the “Company”), and the
compensation now and hereafter paid to me, I hereby accept and agree to the
following:
1. NONDISCLOSURE
     1.1 Recognition of Company’s Rights; Nondisclosure. At all times, during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of the Company’s Proprietary
Information (defined below) unless: (a) such disclosure, use or publication may
be required in connection with my work for the Company; or (b) an officer of the
Company provides advance written authorization for such disclosure, use or
publication. I will obtain the advance written authorization of an officer of
the Company before publishing or submitting for publication any material
(written, spoken, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information. I understand that all Proprietary
Information shall be the sole property of the Company and its assigns.
     1.2 Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information
belonging to the Company. By way of illustration but not limitation,
“Proprietary Information” includes (a) information relating to products,
processes, know-how, designs, drawings, concepts, circuits, test data, formulas,
methods, compositions, algorithms, techniques, developmental or experimental
work, improvements, unpublished patent applications, source code and discoveries
(hereinafter collectively referred to as “Inventions”); (b) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; (c) customer and vendor lists, contacts,
plans, and agreements with customers, vendors, and others; (d) program and
product designs, specifications; and (e) personnel and contact lists,
organization charts and all confidential employee data, including without
limitation information regarding the skills, expertise and compensation of
Cadence personnel.
     1.3 Third Party Information. I understand that the Company has in its
possession, and will continue to receive, confidential or proprietary
information belonging to third parties (“Third Party Information”), which the
Company is obligated to keep confidential and to use only for certain prescribed
purposes. During my employment with the Company and continuing thereafter, I
will hold all Third Party Information in the strictest confidence and will not
disclose it to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use it for any
purpose (except in connection with my work for the Company), without the advance
written authorization of an officer of the Company.
     1.4 No Improper Use of Information of Prior Employers and Others. During my
employment with the Company I will not improperly use or disclose any
confidential information or trade secrets of any former employer or any other
person to whom I have an obligation of confidentiality. In addition, I will not
bring any unpublished documents or any property belonging to my former employer
or any other person to whom I have an obligation of confidentiality onto the
Company’s premises without first obtaining and providing to my manager written
authorization from that former employer or person. I will use in the performance
of my duties only information that is: (a) generally known and used by persons
with training and

 



--------------------------------------------------------------------------------



 



experience comparable to my own; (b) common knowledge in the industry or
otherwise legally in the public domain; or (c) otherwise provided or developed
by the Company.
2. ASSIGNMENT OF INVENTIONS
     2.1 Inventions and Proprietary Rights. The term “Proprietary Rights” shall
mean all trade secret, patent, copyright, mask work and other intellectual
property rights throughout the world. The term “Inventions” is defined in
Section 1.2 above. The term “Company Inventions” shall mean all Inventions, and
all Proprietary Rights with respect to Inventions, that I have, directly or
indirectly, alone or jointly with others, made, authored, conceived, developed
or reduced to practice during my employment with the Company and for one
(1) year thereafter, as well as any and all patent applications filed by me or
by a third party based on such Inventions.
     2.2 Assignment of Inventions. I hereby assign to the Company, or to a third
party as directed by the Company, all my rights, title and interest in and to
any and all Company Inventions.
     2.3 Prior Inventions and Non-employment Inventions. As an exception to
Section 2.2, I understand that I am not required to assign, and do not hereby
assign, under this Agreement:
     (a) any Invention to the extent it was created by me prior to the
commencement of my employment with the Company (each a “Prior Invention”), or
     (b) any Invention that does not relate to the Company’s business (or actual
or demonstrably anticipated research and development) and does not result from
any work I perform for the Company, to the extent that I develop such Invention
entirely on my own time without using the Company’s equipment, supplies,
facilities or Proprietary Information (each a “Non-employment Invention”). To
preclude any possible uncertainty, I have set forth on Exhibit B attached hereto
a complete list of all Prior Inventions. If disclosure of any such Prior
Invention(s) would cause me to violate any prior confidentiality agreement, I
understand that I am not to list such Prior Invention(s) in Exhibit B, but am
only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. A space is provided on Exhibit B
for such purpose. If no such disclosure is attached, I represent that there are
no Prior Inventions. I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions or Non-employment Inventions in any work I do for
the Company without the advance written authorization of an officer of the
Company. If, in the course of my employment with the Company, I do, in violation
of this section, incorporate a Prior Invention or a Non-employment Invention
into work I do for the Company, I hereby grant the Company, and will take all
reasonable actions necessary to assist the Company in obtaining, a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Inventions and Non-employment Inventions.
     2.4 Obligation to Keep Company Informed. I agree to promptly disclose to
the Company fully and in writing all Company Inventions. In addition, I agree to
promptly disclose to the Company all patent applications filed by me or on my
behalf during my employment, or after if based on a Company Invention. At the
time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify as Non-employment Inventions and I will
provide the Company with a written account of all of the evidence necessary to
substantiate my belief.

 



--------------------------------------------------------------------------------



 



     2.5 Obligations of Confidentiality. The Company agrees to keep in
confidence and not use for any purpose or disclose to third parties, without my
consent, any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Non-employment Inventions, except as
reasonably necessary to exercise any licenses I may grant to the Company
regarding such Non-employment Inventions. I agree to keep in confidence and not
use for any purpose other than the performance of my duties to the Company, or
disclose to third parties without the Company’s consent, any Proprietary
Information or Company Inventions.
     2.6 Works for Hire. I acknowledge that all original works of authorship,
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C. Section 101).
     2.8 Enforcement of Proprietary Rights.
     (a) During and after my employment with the Company, I will assist the
Company in every proper way to obtain, and from time to time enforce,
Proprietary Rights relating to Company Inventions in any and all countries and
jurisdictions. To that end I will execute, verify and deliver such documents,
appear as a witness, and perform other acts as the Company may reasonably
request in connection with applying for, obtaining, perfecting, evidencing,
defending, sustaining and enforcing its Proprietary Rights and the assignment
thereof. In addition, I will execute, verify and deliver assignments of
Proprietary Rights to the Company or its designee. My obligation to assist the
Company with respect to Proprietary Rights relating to Company Inventions in any
and all countries shall continue beyond the termination of my employment.
     (b) In the event the Company is unable for any reason, after reasonable
effort, to secure my signature on any document needed in connection with the
actions specified in the preceding paragraph, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact. This appointment is coupled with an interest to act for and on
my behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.
     (c) I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.
3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings, electronic files, and in any other form that
may be required by the Company) of all Proprietary Information developed by me
and all Company Inventions (the “Company Records”). I agree not to keep copies
of the Company Records in locations outside the Company unless necessary to
fulfill my duties to the Company, and then only upon obtaining prior written
approval from my manager. I agree that the Company Records are the sole property
of the Company and I agree to make Company Records available to the Company at
all times.
4. RETURN OF COMPANY DOCUMENTS AND PROPERTY. When I leave the employ of the
Company, I will deliver to either my manager or the Company’s legal department:

 



--------------------------------------------------------------------------------



 



(a) all drawings, notebooks, notes, memoranda, source code, specifications,
devices, formulas, records, manuals, reports and documents, together with all
copies thereof in my possession, custody or control;
(b) all Company Records and any other material containing or disclosing any
Company Inventions, Third Party Information or Proprietary Information in my
possession, custody or control, and
(c) all Company property or Company equipment in my possession, custody or
control. Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s Exit Acknowledgement form.
5. ADDITIONAL ACTIVITIES. I agree that during my employment with the Company I
will not engage in any employment outside the Company nor will I engage in any
business activity, which is competitive with or would otherwise conflict with my
employment with the Company, without first obtaining the prior written approval
of the Office of the General Counsel. A form for obtaining such approval is
available to me through the Company’s Intranet.
6. NO SOLICITATION. I agree that during the term of my employment with the
Company, and for a period of one (1) year following the date of my termination
of employment with the Company, I will not: (a) solicit or recruit, for my own
benefit or on behalf of any entity, any person who is at that time an employee
of the Company or who has been employed by the Company for any period of time
during the previous three (3) months, nor shall I induce or encourage any such
person to leave the employ of the Company; or (b) solicit the business of any
client or customer of the Company with whom I had a relationship while employed
with the Company or whom I know as a result of my employment with the Company.
7. NO CONFLICTING OBLIGATION. I represent that I owe no obligations, of
confidentiality or otherwise, to any third party that could:
(a) prevent me from performing the duties of my job with the Company; or
(b) prevent me from fully complying with the terms of this Agreement.
8. NON-PRIVATE NATURE OF COMPANY PROPERTY. I understand that I shall have no
right to or expectation of privacy in the voicemail, computing and communication
devices, electronic mail, and instant messaging and other communication media,
provided to me by the Company or in any property situated on the Company’s
premises and/or owned by the Company, including computing and communication
devices, disks and other storage media, filing cabinets, desks, cubicles,
offices or other work areas. I further understand that such property, including
voicemail, computing and communication devices, electronic mail and instant
messaging and other communication media is subject to inspection by Company
personnel at any time.
9. AT-WILL EMPLOYMENT. I understand and agree the Company is an at-will employer
and that nothing in this Agreement shall confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate the employment relationship at
any time, for any reason, with or without cause, and with or without notice. I
further understand that only a written agreement signed by the executive in
charge of Human Resources can alter the at-will nature of my employment with the
Company.

 



--------------------------------------------------------------------------------



 



10. NOTICES. Any notices required or permitted by this Agreement shall be given
to the Company at its San Jose, California headquarters’ address, and to me at
the address specified beneath my signature below, unless either party specifies
in writing its preference to receive notices relating to this Agreement at
another address. Such notice shall be deemed given upon personal delivery to the
appropriate address or if sent by certified or registered mail, three (3) days
after the date of mailing.
11. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby authorize the Company to notify my new employer of my rights
and obligations under this Agreement.
12. GENERAL PROVISIONS.
     12.1 Governing Laws, Consent to Personal Jurisdiction. This Agreement will
be governed by and construed according to the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Alternatively, if my last place
of employment with the Company is in a location outside of California, then
Sections 5 and 6 of this Agreement shall be governed by and construed by the
laws of that State. I hereby expressly consent to the personal jurisdiction of
the state and federal courts located in Santa Clara County, California for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
     12.2 Severability. In the event any of the provisions contained in this
Agreement are, for any reason, held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any of the provisions contained in this Agreement are for
any reason held to be excessively broad as to duration, geographic scope,
activity or subject, such provisions shall be construed by limiting the
duration, geographic scope, activity or subject only to the extent necessary to
render them enforceable and compatible with applicable law.
     12.3 Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
     12.4 Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a wavier of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
     12.5 Entire Agreement. This Agreement, together with the Cadence Code of
Business Conduct and my offer letter, both of which I have signed, and both of
which are incorporated herein, constitute the complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes all
prior discussions between us. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the Company’s General Counsel. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.
     This Agreement shall be effective as of the first day of my employment with
the Company, namely:                     , 200___.

 



--------------------------------------------------------------------------------



 



     I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.
Dated:
                                                            
Signature
                                                            
(Printed Name)
                                                            
(Address)
                                                            
(Address)
                                                            
(Address)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIMITED EXCLUSION NOTIFICATION
     THIS IS TO NOTIFY you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and the Company does not
require you to assign or offer to assign to the Company any invention that you
developed entirely on your own time without using the Company’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:
     (1) Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or
     (2) Result from any work performed by you for the Company.
     To the extent a provision in the foregoing Agreement purports to require
you to assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
     This limited exclusion does not apply to any patent or invention covered by
a contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
     By signing below, I ACKNOWLEDGE RECEIPT of this notification.

             
 
  By:        
 
     
 
        Print Name of Employee:                                             
 
           
 
  Date:        
 
           

WITNESSED BY:
                                                            
Signature of Witness
                                                            
(printed name of witness)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO: Cadence Design Systems, Inc.
FROM:                                         
             (Print name of employee)
DATE:
SUBJECT: Prior Inventions
     1. Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Cadence Design Systems, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
employment or consulting relationship with by the Company [CHECK THE APPLICABLE
BOXE(S)]:

  o   No inventions or improvements.     o   See below:        
 
       
 
       
 
    o   Additional sheets attached.

     2. Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies) [CHECK THE APPLICABLE
BOXE(S)]:

  o   Not applicable.

             
 
  Invention or Improvement   Party (ies)   Relationship
 
           
1.
           
 
           
2.
           
 
           
3.
           
 
           

  o   Additional sheets attached.

             
 
  By:        
 
     
 
        Print Name of Employee:                                             
 
           
 
  Date:        
 
           

 